Case: 14-41424      Document: 00513180133         Page: 1    Date Filed: 09/03/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-41424
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 3, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

GIOVANI ALVARO PEREZ-AGUILAR, also known as Giovani Higinio
Hernandez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:14-CR-541-1


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Giovani Alvaro Perez-Aguilar appeals his 57-month sentence following
his conviction for being found illegally in the United States, having been
previously convicted of a felony. He argues that his within-guidelines sentence
is substantively unreasonable because it is greater than necessary to achieve
the sentencing factors of 18 U.S.C. § 3553(a).             Specifically, Perez-Aguilar



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-41424    Document: 00513180133       Page: 2   Date Filed: 09/03/2015


                                  No. 14-41424

contends that his underdeveloped arm “rebut[s] any presumption of
reasonableness that might be applied to the sentence imposed.” He suggests
that his physical deformity will put him at a disadvantage in prison and when
he is deported back to Mexico.
      There is no dispute that Perez-Aguilar’s 57-month sentence was imposed
within a properly-calculated guidelines range. See United States v. Alonzo, 435
F.3d 551, 554 (5th Cir. 2006). Perez-Aguilar’s mere disagreement with the
applicable guidelines range is insufficient to demonstrate that his sentence is
substantively unreasonable.      Insofar as Perez-Aguilar contends that the
district court failed to take into account his personal history and
characteristics, these factors do not require a district court to impose a
sentence lower than a guidelines range sentence. See United States v. Ruiz,
621 F.3d 390, 398 (5th Cir. 2010). The district court heard defense counsel’s
arguments,    including   the    fact   that   Perez-Aguilar   suffers   with   an
underdeveloped arm, but determined that Perez-Aguilar’s circumstances did
not take his case “outside the heartland” and that a within-guidelines sentence
was appropriate. His disagreement with the district court’s evaluation of the
sentencing factors is not sufficient to rebut the presumption of reasonableness.
See Ruiz, 621 F.3d at 398; Puckett v. United States, 556 U.S. 129, 134-35 (2009).
      AFFIRMED.




                                         2